Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-12-00797-CR

                                      Allan Troy MENDOZA,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012CR1418
                           Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: January 30, 2013

DISMISSED

           Allan Troy Mendoza entered into a plea bargain with the State, pursuant to which he

pleaded guilty to aggravated robbery. The trial court imposed sentence in accordance with the

agreement and signed a certificate stating this “is a plea-bargain case, and the defendant has NO

right of appeal.” See Tex. R. App. P. 25.2(a)(2). Mendoza timely filed a notice of appeal. The

clerk’s record, which includes the trial court’s rule 25.2(a)(2) certification and a written plea

bargain agreement, has been filed. See Tex. R. App. P. 25.2(d).
                                                                                     04-12-00797-CR


       The clerk’s record establishes the punishment assessed by the court does not exceed the

punishment recommended by the prosecutor and agreed to by the defendant. The record further

reflects the trial court denied permission to appeal. We have reviewed the clerk’s record, and the

trial court’s certification appears to accurately state that this is a plea bargain case and Mendoza

does not have a right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005)

(holding that court of appeals should review clerk’s record to determine whether trial court’s

certification is accurate). This court must dismiss an appeal “if a certification that shows the

defendant has the right of appeal has not been made part of the record.” Tex. R. App. P. 25.2(d).

       On December 12, 2012, this court gave Mendoza notice that the appeal would be

dismissed unless an amended trial court certification showing he has the right to appeal was

made part of the appellate record by January 11, 2013. See Tex. R. App. P. 25.2(d); 37.1;

Daniels v. State, 110 S.W.3d 174 (Tex. App.–San Antonio 2003, order), disp. on merits, No. 04-

03-00176-CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not designated for publication). An

amended certification showing Mendoza has the right to appeal has not been filed. We therefore

dismiss this appeal. Tex. R. App. P. 25.2(d).



                                                      PER CURIAM


DO NOT PUBLISH




                                                -2-